Citation Nr: 1648072	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for psoriasis.

4.  Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1998 to August 2001 and active duty for training (ACDUTRA) from March 2005 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

The Board previously considered this appeal in April 2014, and remanded these issues for further development.  After the development was completed, the case returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that she is afforded every possible consideration.

In short, the Board notes that the Veteran provided a new mailing address weeks prior to the AOJ sending the development letter to the wrong address.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court provided a standard for VA to follow in cases which are remanded by the Board.  The Court held that in remanded cases, the VA must discharge its duty to ensure compliance with remand directives as a matter of law and the failure to comply may rise to a level of harmful error as well as impede the appellate review process.  Id.  The failure to adequately develop for the private medical records, using the correct address, is a Stegall violation.  Furthermore, it is not clear whether the Veteran's most current address was used to notify her of a previously scheduled VA examination.  As a result, the Board finds that a remand is necessary to ensure that she is provided due process.

The Veteran has claimed that her back and right knee disabilities are related to her left knee disorder, specifically, based on the altered gait caused by the left knee disorder.  As the Board has granted entitlement to service connection for left knee ACL tear in its previous April 2014 decision, and the evidence indicates that the current low back and right knee disabilities may be associated with the service connected left knee disorder, a remand is warranted for a medical opinion on this question.  38 C.F.R. § 3.159(c)(4)(i)(C) (2016).  

Moreover, although the Veteran submitted some of the records from the Colorado and Orthopaedic and Surgical Hospital where Dr. Parks practices, it does not appear that all of these treatment records have been associated with the claims file.  As these treatment records may be related to the low back and right knee disabilities for which the Veteran seeks entitlement to service connection, these records should be obtained.  In addition, the Veteran indicated during the Board hearing that she had recently been diagnosed with psoriasis by a dermatologist.  A remand of the skin-related claims is therefore warranted to attempt to obtain those records as well.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA, to specifically include those of Dr. Parks, the Colorado Orthopaedic and Surgical Hospital, and the dermatologist who diagnosed her with and treated her for psoriasis.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and her representative should be informed of any such problem.

2.  Schedule the Veteran for a VA examination as to the etiology of any low back and right knee disabilities.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.  The examiner should provide opinions as to the following:

a) Whether it is as least as likely as not (50 percent probability or more) that any current low back or right knee disorder is either (a) caused by or (b) aggravated by the service connected left knee disorder.  The examiner should comment upon the Veteran's report of an altered gait.

b) Whether it is as least as likely as not (50 percent probability or more) that any current low back or right knee disorder is related to service.  The examiner should comment on the May 2005 treatment for back pain and the April 1999 treatment for a right knee strain.

A complete rationale should accompany any opinion provided.

3.  After the above development has been completed, readjudicate the claims for entitlement to service connection for low back and right knee disabilities and for psoriasis and eczema.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

